United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2302
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Oluwaseyi Ademola Sadipe

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: March 7, 2016
                               Filed: March 11, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       After a jury found Oluwaseyi Sadipe guilty of misuse of a social security
number, aggravated identity theft, and falsely claiming United States citizenship, the
district court1 sentenced him to a total of 25 months in prison and 3 years of

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
supervised release, and imposed restitution of $2,276.35. On appeal, Sadipe’s
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging
the sufficiency of the evidence, and Sadipe has filed a pro se supplemental brief.

       Following careful review of the record, see United States v. West, 596 F.3d
906, 910 (8th Cir. 2010), we find the evidence--Sadipe’s repeated representations,
and repeated use of his infant son’s social security number, on documents that Sadipe
completed to open and use a checking account in his name--was sufficient to support
his convictions for misuse of a social security number and for identity theft. See 42
U.S.C. § 408(a)(7)(B); 18 U.S.C. § 1028A(a)(1), (c)(11); United States v. Hines, 472
F.3d 1038, 1039-40 (8th Cir. 2007) (per curiam) (aggravated identity theft); United
States v. McKnight, 17 F.3d 1139, 1143 (8th Cir. 1994) (misuse of social security
number). We also find there was sufficient evidence to support the convictions for
falsely claiming United States citizenship based on the information that Sadipe
completed on employment forms. See United States v. Rodriguez-Ayala, 773 F.3d
65, 67 (8th Cir. 2014) (affirming 18 U.S.C. § 911 conviction based on evidence that
defendant signed application stating he was United States citizen and attesting that
all facts in it were true), cert. denied, 136 S. Ct. 85 (2015).

       We decline to consider Sadipe’s unspecific and unpreserved pro se arguments
challenging pretrial matters and voir dire, and the record is not adequately developed
to address his broad and undeveloped claim of ineffective assistance. See United
States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005) (absent exceptional
circumstances, claims of ineffective assistance are better raised in 28 U.S.C. § 2255
proceedings). Finally, having reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), we have found no nonfrivolous issues.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-